DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the amendment, previous 112(b) rejection on claims 2 and 10 and previous 112(b) rejection on claims 3 and 11 are hereby withdrawn.
In view of the amendment, previous 102(a)(1) and 103 rejections over Lin et al (CA 2 444 548C) are hereby withdrawn.  Lin et al (either alone or in view of Oda et al (US 2017/0209509 A1)) does not teach or suggest instant step of administering for colonic treatment molybdenum, or a salt, a solvate, or a stereoisomer thereof in an amount of at least 100 microgram/kg of body weight to a subject having or prone of getting IBS, as claimed in instant claims 1 and 22.  Lin (either alone or in view of Oda) also does not teach or suggest inhibiting growth of sulfate-reducing bacteria by administering molybdenum or a slat thereof, as required in instant claim 9.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Claim Objections
Claim 1 is objected to because of the following informalities:  (i) on line 2, between “subject” and “comprising”, applicant need to insert --- having or prone of getting the IBS ---; and (ii) on lines 5-6, applicant need to change “a subject having or prone of getting IBS;” to --- the subject; ---.  Appropriate correction is required (for providing better antecedent basis).
Claims 1 and 19-25 are objected to because of the following informalities:  in each of these claims, applicant need to change “microgram/kg/body weight” to --- microgram/kg of body weight --- (so as to avoid any confusion).  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  on line 5, applicant need to change “stereiosomer” to --- stereoisomer ---.  Appropriate correction is required (the Examiner notes that applicant misspelled stereoisomer in other claims, too -see Paragraphs 8 and 14-17 below).
Claim 2 is objected to because of the following informalities:  on lines 1-2, applicant need to change “solvate, or steriosomer” to --- a solvate, or a stereoisomer ---.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  (i) on line 3, applicant need to change “the subject,” to --- a subject having or prone of getting the IBS, ---; and (ii) on lines 4-5, applicant need to change “a subject having or prone of getting IBS,” to --- the subject, ---. Appropriate correction is required (for providing better antecedent basis).
Claim 9 is objected to because of the following informalities:  (i) on line 4, applicant need to change “salt” to --- a salt ---; and (ii) on the last line, applicant need to inert --- the --- between “from” and “IBS”.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  on line 1, applicant need to change “salt” to --- a salt --- .  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  applicant need to change the claim dependency of claim 15 from “claim 13” to --- claim 9 ---.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  on lines 1-2, applicant need to change “treating or preventing the IBS” to --- treating the pain from the IBS ---.  Appropriate correction is required (because claim 9, from which claim 16 depends, recites “[a] method for treating the pain of irritable bowel syndrome (IBS) comprising the steps of . . ., thereby treating the pain from IBS of the subject.”).
Claim 18 is objected to because of the following informalities:  (i) on line 2, applicant need to change “suffering from” to --- having the --- (because instant claim 1 recites “a subject having or prone of getting IBS”).  (ii) on line 3, applicant need to change “a stereiosomer.” to --- a stereoisomer thereof. ---.  Appropriate correction is required.
Claims 19-21 are objected to because of the following informalities:  on line 2 of each of these claims, applicant need to change “stereiosomer” to --- stereoisomer thereof ---.  Appropriate correction is required.
Claim 22 is objected to because of the following informalities:  on line 3, applicant need to change “stereiosomer” to --- stereoisomer ---.  Appropriate correction is required.
Claims 23-25 are objected to because of the following informalities:  on line 2 of each of these claims, applicant need to change “stereiosomer” to --- stereoisomer thereof ---.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7, 8 and 18-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The amended claim 1 and the new claim 22 both recite “administering for colonic treatment molybdenum, or a salt, a solvate, or a steroisomer thereof in an amount of at least 100 microgram/kg/body weight to a subject having or prone of getting IBS.” The claim language (“in an amount of at least 100 microgram/kg/body weight”) is indefinite as to whether applicant is referring to an amount per dose (i.e., a single dose amount) or not.  Also, what is the frequency of the dosage (i.e., is the amount of at least 100 microgram/kg/body weight) to be taken once daily, or twice daily, etc.)? The same issue exists for the dependent claims 19-21 and 23-25.
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18, which now depends from instant claim 1, recites the limitation "the effective amount of molybdenum, . . ." in line 3.  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 18, which claim dependency changed from the canceled claim 17 to instant claim 1, recites “administering the effective amount of molybdenum, or a salt, a solvate, or a stereiosomer.”  In present specification (see [0032] of US-PGPUB of instant application), applicant indicate that an effective amount of molybdenum, or a salt, a solvate, or a stereoisomer thereof can be about 1 microgram/kg/body weight, about 5 microgram/kg/body weight, about 10 microgram/kg/body weight, about 50 microgram/kg/body weight, as well as about 100 microgram/kg/body weight.  However, instant claim 1 now specifies that the amount of molybdenum, or a salt, a solvate, or a stereoisomer thereof is at least 100 microgram/kg/body weight.  Thus, claim 18 which claims any effective amount of molybdenum, or a salt, a solvate, or a stereoisomer thereof fails to further limit the subject matter of instant claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 10 and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In claim 9, from which claims 10 and 12 depend, applicant recite “administering molybdenum or salt thereof”.  However, claims 10 and 12 recite “the molybdenum or salt, a solvate, or a stereoisomer thereof”, thus failing to further limit the subject matter of instant claim 9. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9-12, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over SAUR-BROSCH (US 2010/0247489 A1) (with Wood et al (WO 99/56553) and Newport et al (“The mechanisms of inhibition of Desulfovibrio and Desulfotomaculum species by selenite and molybdate”, Journal of Applied Bacteriology, 1988, vol.65, pg.419-423), which are cited here merely to support the Examiner’s assertion that it is known in the art that molybdate inhibits sulfate-reducing bacteria, such as Desulfovibrio).
Saur-Brosch teaches (claim 1) using a composition comprising one or more minerals chosen from selenium , molybdenum or tungsten, which are released completely or partially, just before, during or shortly after arrival at the colon (Saur-Brosch teaches in claim 15 that the composition is gradually released in the colon over a period of at least 3 hours), for the manufacture of a medicament for the administration to a mammal for the prevention or reduction of gas formation in the colon and thus conditioned abdominal complaints (such as bloating, meteorism or abdominal cramps).  In claim 16, Saur-Brosch also teaches that the abdominal symptoms are caused by at least one of gastrointestinal disorders including irritated bowel syndrome.  In claim 19 (see also [0109]), Saur-Brosch further teaches that the administration is carried out orally.  Based on Saur-Brosch’s teaching, it would have been obvious to one skilled in the art to use a composition comprising molybdenum for the manufacture of a medicament for the oral administration to a patient having abdominal complaints such as abdominal cramps that are caused by irritated bowel syndrome with a reasonable expectation of success.  Specifically, as the molybdenum, Saur-Brosch uses sodium molybdate (see [0188] and [0200]), and as evidenced by  Wood et al (see pga.37, line 16) and Newport et al (see title, abstract and the paragraph under “ISOLATION OF MOLYBDATE-RESISTANT STRAIN OF D.VULGARIS” on pg.421), it is known in the art that sodium molybdate inhibits sulfate-reducing bacteria (SRB), such as Desulfovibrio.  Thus, Saur-Brosch teaches or renders obvious instant claims 9-12 and 15.  With respect to instant claim 16, since Saur-Brosch teaches instant method of treating the pain of IBS of a subject by administering sodium molybdate to a subject having IBS, Saur-Brosch’s method would naturally reduce a hyperalgesia in the subject having IBS (besides, Saur-Brosch already teaches ([0015]-[0016]) that even at a quantitatively normal of gas production, abdominal pain may arise if the nerves in the intestinal tract  response hypersensitively.  Thus, when Saur-Brosch’s medicament containing sodium molybdenum is administered to a patient having hypersensitivity to abdominal pain, Saur-Brosch’s medicament would prevent or reduce such pain). Therefore, Saur-Brosch teaches or renders obvious instant claim 16.  
It is to be noted that Saur-Brosch does not teach or suggest instant amount at least 100 microgram/kg of body weight of molybdenum, or a salt, a solvate, or a stereoisomer as claimed in instant claims 1 and 22 (in Example 2, the reference teaches a mixture containing 50 g sodium molybdate, which is compressed into tablets.  Also, in Example 4, the reference teaches a mixture containing 50 mg (i.e., 50,000 g) of sodium molybdate).  However, such mixture is later made into granules to produce 1000 capsules.  Thus, each capsule would contain only 50 g of sodium molybdate).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        November 29, 2022